SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

935
CA 12-02188
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, AND WHALEN, JJ.


SUSAN P. WIND, PLAINTIFF-APPELLANT,

                      V                                             ORDER

TIMOTHY J. MCNEIL, DEFENDANT-RESPONDENT.


CELLINO & BARNES, P.C., BUFFALO (ELLEN B. STURM OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

BURGIO, KITA & CURVIN, BUFFALO (HILARY C. BANKER OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered August 8, 2012. The order granted the
motion of defendant to amend his answer and for summary judgment
dismissing the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for the reasons stated at Supreme
Court.




Entered:    September 27, 2013                  Frances E. Cafarell
                                                Clerk of the Court